Allianz Life Insurance Company of New York Stewart Gregg Senior Securities Counsel Corporate Legal 5701 Golden Hills Drive Minneapolis, MN55416-1297 Phone:763-765-2913 Fax:763-765-6355 stewart.gregg@allianzlife.com www.allianzlife.com VIA EDGAR June 14, 2012 Ms. Sally Samuel Office of Insurance Products Securities and Exchange Commission treet, NE Washington, DC20549-4644 Re:Allianz Life of NY Variable Account C Post-Effective Amendment No. 11 to Registration Statement on Form N-4 File Nos. 333-171428 and 811-05716 Dear Ms. Samuel: The prospectus contained in Post-Effective Amendment No. 8, dated April 30, 2012 will no longer be used after July 6, 2012 in those states in which the new benefit has been approved. Please contact me with any questions or comments you may have concerning the enclosed. I can be reached at the address listed above or at (763) 765-2913. Sincerely, Allianz Life Insurance Company of New York By:/s/ Stewart D. Gregg Stewart D. Gregg AZL-VisNYPOS
